United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                February 24, 2006

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 05-40392
                        Conference Calendar


UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

JOSE LUIS LUNA-MARTINEZ,

                                    Defendant-Appellant.

                         --------------------
            Appeal from the United States District Court
                 for the Southern District of Texas
                       USDC No. 2:05-CR-67-ALL
                         --------------------

Before GARZA, DENNIS, and PRADO, Circuit Judges.

PER CURIAM:*

     Counsel appointed for Jose Luis Luna-Martinez has filed a

motion for leave to withdraw and a brief as required by Anders v.

California, 386 U.S. 738 (1967).   Luna-Martinez has filed a

response.   Our independent review of counsel’s brief, Luna-

Martinez’s response, and the record discloses no nonfrivolous

issue.

     We decline to address Luna-Martinez’s allegations of

ineffective assistance of counsel on direct appeal.     See United

States v. Brewster, 137 F.3d 853, 859 (5th Cir. 1998).

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 05-40392
                                -2-

     Accordingly, counsel’s motion to withdraw is GRANTED;

counsel is excused from further responsibilities herein, and the

appeal is DISMISSED.   See 5TH CIR. R. 42.2.